Title: To John Adams from Christopher Raymond Perry, 22 May 1799
From: Perry, Christopher Raymond
To: Adams, John




Respected Sir
Onboard the U.S. Ship Genl Greene Newport Harbour May 22d 1799

Immediately on receiving your letter with which you was pleased to honor me, I ordered the Surgeon to examine into the Situation of the man refered to.
I did it with the more readiness, because you was pleased to request it—and because I never wished to press on religious scruples. On the report of the Surgeon, I found him to be disqualified for any severe service, and was happy I had it in my power to discharge him. But to prevent similar applications from a number of persons, who prosibly from other motives than that of religion, might be indued to make them, I have taken the liberty, to detain him on board, untill Just before sailing; at the same time assuring both him and his connections that then he should be discharged.
Your wishes for my success is extremely gratifying to me, and be assured Sir, that to maintain  good wishes, and the aprobation of my Country, shall ever be my Study.
I have the honor to be / Sir / with the greatest / respect, your most / obedient humble / Servant

Chris Raymond Perry